Citation Nr: 0602861	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for an autoimmune 
disorder.

4.  Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from June 1955 to October 
1957.

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO denied 
service connection for a psychiatric disorder, claimed as 
depression and anxiety, an autoimmune disorder, arthritis, 
and asthma.  The veteran indicated disagreement with that 
decision and, following issuance of a statement of the case, 
perfected his appeal of those claims by the submission of a 
substantive appeal (VA Form 9) in March 2003.

This case was remanded to the RO by the Board in March 2003 
for the purpose of affording the veteran the opportunity to 
appear at a Board hearing.  In September 2005, the veteran 
testified at a hearing chaired by the undersigned Veterans 
Law Judge at the RO.  A transcript of that hearing is 
associated with the veteran's VA claims folder.

As set forth in more detail below, a remand is required with 
respect to the issues of entitlement to service connection 
for an autoimmune disorder and arthritis.  These matters are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



Issues not on appeal

In its October 2002 decision, the RO denied the veteran's 
claim of entitlement to service connection for hearing loss.   
In a March 2005 decision, the Board granted service 
connection for hearing loss.  That matter has been resolved 
and will be discussed no further.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].  

At his September 2005 Board hearing, the veteran raised a 
claim of service connection for residuals of fracture of the 
left hand.  Since this matter has not as yet been 
adjudicated, and inasmuch as it is not inextricably 
intertwined with the issues now before the Board on appeal, 
it is referred to the RO for initial consideration.


FINDINGS OF FACT

1.  In a June 1976 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The veteran did not appeal.

2.  The evidence added to the record since the June 1976 
rating decision includes private medical records which, when 
considered with previous evidence, relate to an unestablished 
fact necessary to substantiate the claim; and, when 
considered by itself or together with previous evidence of 
record, raises a reasonable possibility of substantiating the 
claim.

3.  The most probative evidence of record indicates that the 
veteran has a personality disorder and does not currently 
have a psychiatric disability.  

4.  Asthma was not clinically evident in service or for many 
years thereafter, and the record contains no probative 
evidence that any current asthma is causally related to the 
veteran's military service or any incident therein.  


CONCLUSIONS OF LAW

1.  The June 1976 rating decision denying service connection 
for a psychiatric disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  

2.  New and material evidence has been received to reopen the 
claim of service connection for a psychiatric disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  A psychiatric disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Asthma was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a psychiatric 
disability, which he claims developed as a result of his 
being beaten and harassed while in the stockade during 
service.  He also contends that service connection for asthma 
is warranted because  such condition allegedly developed as a 
result of his exposure to cold weather in Korea.  

Prior to doing so, however, in the interest of clarity, the 
Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the facts and evidence.  


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  First, the RO 
must inform the claimant of the information and evidence not 
of record that is necessary to substantiate the claims.  See 
38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  Third, VA 
must inform the claimant of the information and evidence the 
claimant is expected to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2005).  Finally, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  

In this case, in January and September 2002 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board notes that 
the September 2002 letter also advised the veteran to 
identify any additional information that he felt would 
support his claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  
Neither the veteran nor his representative has argued 
otherwise.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Duty to assist

In general, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2005).  Despite the veteran's contentions 
that his service medical records were destroyed by a fire at 
the National Personnel Records Center, the Board finds that 
the service medical records appear to be complete, with no 
indication that any records have been destroyed.  

The VCAA also provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  In this case, the veteran has been afforded 
VA medical examinations in connection with his claims.  The 
Board finds that additional development is not necessary in 
light of the facts of the case.  

The Board notes that the veteran has indicated the existence 
of Social Security Administration (SSA) records.  However, 
the Board is not required to obtain these records.  There is 
absolutely nothing in the record on appeal which would lead 
the Board to believe that they contain any information which 
would be pertinent to these claims.  That is, there is no 
hint that the SSA records would contain any medical or other 
evidence which show that the veteran's claimed disabilities 
were present in service or would tend to relate such 
disabilities to his military service.  Cf. Brock v. Brown, 10 
Vet. App. 155, 161-2 (1997) [VA is not obligated to obtain 
records which are not pertinent to the issue on appeal.]

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  See 
38 C.F.R. § 3.103 (2005).  The veteran was informed of his 
right to a hearing and elected to present testimony before 
the undersigned at a Board hearing.  Accordingly, the Board 
will proceed to a decision on the merits.

Relevant law and regulations

Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

For certain chronic disorders, including psychoses, service 
connection may be presumed to have been incurred in service 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113,1131, 1131(West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

1.  Entitlement to service connection for an acquired 
psychiatric disability.

The veteran's original claim of entitlement to service 
connection for a psychiatric disability was denied in an 
unappealed June 1976 RO rating decision.  The United States 
Court of Appeals for the Federal Circuit has held that if 
service connection for a claimed disability has been 
previously denied and that decision became final, the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted. 
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The "old" evidence

The veteran's June 1955 military enlistment medical 
examination is negative for pertinent complaints or 
abnormalities.  Psychiatric evaluation was normal.  

Service medical records show that in August 1957, the veteran 
was hospitalized for observation following a reported suicide 
attempt.  On admission, it was noted that the veteran had 
been transferred from the stockade where he had been 
incarcerated for making a false official statement.  While in 
the stockade, the veteran had been placed in solitary 
confinement following an altercation with another inmate.  
While in solitary confinement, the veteran reportedly 
attempted to commit suicide by hanging himself with his 
fatigues.  The examiner, however, concluded that the incident 
was more in the nature of a suicidal gesture in an effort to 
obtain some secondary gain (i.e.,  to be transferred from the 
stockade to a hospital).  

By way of history, the examiner also noted that the veteran 
had a pre-service history of convictions for breaking and 
entering and stealing an automobile, and had received 
approximately 10 punishments since basic training for various 
charges, including fighting, talking back, and lying.  The 
examiner concluded that the veteran's present difficulties 
appeared to be a continuation of a lifelong pattern.  After 
examining the veteran, the diagnosis was schizoid 
personality, chronic, moderate, manifested by reacting with 
unsociability, slight flattening of affect, lack of direction 
and purpose, and a mild degree of thinking disorder.  
Predisposition, chronic, lifelong pattern.  The examiner 
concluded that the veteran was unfit for further duty as a 
result of his personality disorder.  

In June 1976, the veteran submitted an application for VA 
compensation benefits, seeking service connection for a 
psychiatric disorder.  In a June 1976 rating decision, the RO 
denied service connection, finding that the evidence showed 
that the veteran had a schizoid personality disorder, which 
(as was discussed above) was and is deemed to be a 
constitutional or developmental abnormality not subject to 
service connection.  

In a June 1976 letter, the veteran was notified of the 
decision, as well as his appellate rights, but he did not 
appeal.  

Additionally received evidence

In January 2002, the veteran requested reopening of his claim 
of service connection for a psychiatric disability.  In 
connection with his claim, the veteran was afforded a VA 
psychiatric examination in March 2002.  After examining the 
veteran and reviewing the claims folder, the examiner 
diagnosed antisocial personality disorder.  

At his September 2005 hearing, the veteran testified that he 
was currently under treatment for depression at the East 
Boston health clinic.  He stated that he was taking Zoloft.  

After the hearing, the veteran submitted clinical records 
from East Boston Neighborhood Health Center confirming that 
he had been diagnosed as having a depressive disorder in 
March 2005.  An April 2005 clinical record shows continued 
treatment for depression.  

Analysis

As has been set out in the law and regulations section above, 
despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

It is the Board's responsibility to determine whether new and 
material evidence has been received since the last final 
denial of service connection which is sufficient to reopen 
the veteran's claim.  With these considerations, the Board 
must now review all of the evidence which has been submitted 
by the veteran or otherwise associated with the claims folder 
since the last final rating decision in June 1976.  

As noted above, the RO's prior final denial in June 1976 was 
predicated on a finding that the record showed that the 
veteran had a personality disorder which was a congenital or 
developmental abnormality and not a disability for VA 
compensation purposes.  The additional evidence which has 
been added to the record since that decision includes the 
March 2005 and April 2005 clinical records showing a 
diagnosis of depressive disorder.  

The Board notes that this evidence is obviously "new" in 
that it was not of record at the time of the June 1976 rating 
decision.  Moreover, the Board finds that such evidence is 
"material" in that it relates to a critical element of the 
claim that was previously unmet, specifically Hickson element 
(1), medical evidence of a current disability (i.e., an 
acquired psychiatric disability rather than a personality 
disorder).  This evidence, in the opinion of the Board, 
therefore relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the recently 
submitted evidence being both new and material, the veteran's 
claim of service connection for a psychiatric disorder is 
reopened and the Board will now address the claim on the 
merits.  


Procedural considerations

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  In Bernard, the United States Court of 
Appeals for Veterans Claims (the Court) held that when the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  The second concern involves the statutory duty to 
assist, which comes into play at this juncture.  Thirdly, the 
standard of review changes.

(i.) Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the November 2002 RO rating decision 
adjudicated the veteran's claim on its merits without regard 
to the submission of new and material evidence.  Indeed, the 
RO stated "Reasonable doubt does not apply because a 
preponderance of the evidence is against the claim."  The 
February 2003 SOC similarly decided the claim on its merits, 
and contained reference to the statutes applicable to service 
connection claims.  In addition, the veteran has been 
accorded ample opportunity to present his claim on the merits 
He has set forth his contentions as to why he believes that 
service connection should be granted for a psychiatric 
disability. 

Under these circumstances, the veteran has been accorded 
appropriate due process at the RO level, and he will not be 
prejudiced by the Board's  consideration of this issue on its 
merits without the need for a remand for still more RO 
adjudication.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must therefore determine whether additional 
development of the evidence is needed.

As discussed above the veteran has been accorded a VA 
psychiatric examination in connection with his reopened 
claim.  All identifiable medical evidence has been obtained. 
The veteran has not furnished or identified any outstanding 
evidence that may have a bearing on his claim, despite being 
accorded an additional 90 days in which to do so by the 
undersigned. 

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the duty to assist provisions of 
the VCAA and the implementing regulations. Accordingly, the 
Board will address the merits of the claim.

(iii.) Standard of review

The standard of review changes at this point.  Unlike when 
determining whether evidence is new and material, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (20025.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened. 
In addition, although certain evidence may be sufficient to 
reopen the claim, it is not necessarily dispositive of the 
ultimate outcome of the case.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) [new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim]. 

With these principles in mind, the Board will move on to a de 
novo discussion of the merits of the claim.

Discussion of the merits of the claim

To reiterate, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) evidence of the in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), in order for service 
connection to be granted there must be a current disability.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  

With respect to the matter of the existence of a current 
disability (i.e., an acquired psychiatric disorder, as 
opposed to a personality disorder), the record contains 
conflicting medical evidence.  Private medical records show 
that the veteran was diagnosed as having depressive disorder 
in 2005.  In addition, a March 2002 VA orthopedic examination 
report lists diagnoses of anxiety and depression.  

On the other hand, the veteran has a long history of 
personality disorder, dating back to service.  Indeed, as was 
discussed in some detail above, the veteran was separated 
from military service after a military psychiatrist diagnosed 
him to have a personality disorder based on a long-standing 
history of bad behavior, culminating in the fake suicide 
attempt to get out of solitary confinement in the stockade.  

In March 2002, the veteran underwent a VA psychiatric 
examination for the specific purpose of determining the 
nature and etiology of any current psychiatric disorder.  
After examining the veteran and reviewing the claims folder, 
the examiner diagnosed antisocial personality disorder.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds the March 2002 VA psychiatric examiner's 
diagnosis and opinion outweighs the more recent private 
medical records showing a diagnosis of depressive disorder 
and the March 2002 VA orthopedic examiner's diagnoses of 
depression and anxiety.  Unlike these rather perfunctory 
records, the Board notes that the VA psychiatric examiner's 
opinion was based on both an examination of the veteran, as 
well as a review of the claims folder, including the 
veteran's service medical records.  Moreover, the examiner 
was a clinical psychologist, with obvious expertise in the 
field.  In addition, the examiner provided reasoning in 
support of his conclusions.  For these reasons, the Board 
finds that the March 20002 VA medical opinion is most 
probative.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001) [the Board 
may appropriately favor the opinion of one competent medical 
authority over another].

It strongly appears that the two very recent 2005 assessments 
of depression were based on the veteran's own statements, 
without knowledge of his long-standing history of personality 
disorder.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

The Board wishes to make it clear that it has no reason to 
doubt that the veteran may be depressed.  However, this in 
and of itself does not constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) [a symptom alone does not in 
and of itself constitute a disability for which service 
connection may be granted].  

Based on the entire record, the Board finds that a 
preponderance of the evidence shows that the veteran has a 
personality disorder, not an acquired psychiatric disability.  
See 38 C.F.R. §§ 3.303, 4.9, 4.127 (2005) [personality 
disorders are considered to be congenital or developmental 
disabilities for which service connection may not be 
granted].  

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  Hickson 
element (1) has not been met, and the veteran's claims fail 
on that basis alone.

For the sake of completeness, the Board will address the 
remaining two Hickson elements.

With respect to Hickson element (2), service medical records 
do not contain a diagnosis of an acquired psychiatric 
disability.  Rather, as discussed above a military physician 
determined that the veteran had a personality disorder.  
There is also no evidence of psychosis within the one year 
presumptive period after service (or for that mater at any 
time).  Hickson element (2) has therefore not been met.

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists.  That is, no health care 
provider has attributed any current psychiatric disability to 
the veteran's military service.  To the extent that the 
veteran himself is attempting to provide a nexus between his 
claimed psychiatric disability and his military service, his 
statements are not probative.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Conclusion

In the absence of any of the required Hickson elements, the 
Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for an 
acquitted  psychiatric disability.  The benefits sought on 
appeal are accordingly denied.

2.  Entitlement to service connection for asthma.

The veteran seeks entitlement to service connection for 
asthma, which he contends developed as a result of exposure 
to cold weather in Korea.  

Again, in order for service connection to be granted, three 
elements must be present:  (1) a current disability; (2) in-
service incurrence of such disability; and (3) medical nexus.  
See Hickson, supra.

The competent medical evidence of record, including numerous 
private medical records, indicates that the veteran currently 
has asthma.  Hickson element (1) is therefore satisfied.

With respect to the second element Hickson element, in-
service incurrence of disease or injury, the Board will 
separately discuss disease and injury.   

The veteran's service medical records are wholly absent any 
reference to treatment during service of any respiratory 
disorder, including asthma, or any cold injury.  

Concerning the alleged cold injury, although the veteran 
served in Korea, he arrived there, and indeed joined the 
United States Army, after the cessation of hostilities there.  
[The Board takes judicial notice that hostilities in Korea 
ceased in July 1953.]  The presumptions pertaining to combat 
veterans are thus inapplicable.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2005).  In any event, it 
does not appear that the veteran himself is contending that 
he served in combat.  

The veteran himself has somewhat vaguely contended that he 
was exposed to cold weather in Korea.  The Board does not 
necessarily doubt that he, along with anyone else who served 
in a northern climate in winter, may have been exposed to 
cold temperatures.  This is a far cry, however, from 
establishing that any injury occurred.   

The Board finds the contemporaneous evidence from the 
veteran's military service to be persuasive.  The service 
medical records show no respiratory disability or cold 
injury.  Such records are more reliable in the Board's view 
than the veteran's recent contentions, made in the context of 
a claim for monetary benefits from the government.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].  

For the reasons discussed above, the Board finds that Hickson 
element (2), in-service incurrence of disease or injury, is 
not satisfied and the claim fails on that basis alone.  

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  The record 
contains no probative evidence of a link between the 
veteran's current asthma and his military service.  

The veteran himself has speculated that his current asthma 
resulted from exposure to cold in Korea.  However, as the 
record does not establish that he possesses a recognized 
degree of medical knowledge, he lacks the competency to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  See Espiritu v. 
Derwinski, supra.

The other competent evidence of record which addresses 
Hickson element (3) is a "Problem List" from the East 
Boston Neighborhood Health Clinic which lists 
"? Cold induced asthma" among the veteran's current 
disabilities.  This notation is not probative for two 
reasons.  First, the Court has held that medical opinions, 
which are speculative, general or inconclusive in nature 
cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The notation does 
not even mention the veteran's military service.  Second, 
this Problem List lacks probative value because it appears to 
rely on the unsubstantiated claims by the veteran of such 
cold exposure, made coincident with his claim for VA benefits 
therefor and not replicated earlier in the record.  
See Swann v. Brown and Reonal v. Brown, 5Vet. App. 458, 461 
(1993).  

The Board notes that implicit in the veteran's presentation 
is the contention that his asthma began in service and 
continued thereafter.  If no chronic disability was diagnosed 
in service, a claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  See 38 
C.F.R. § 3.303(b) and Savage v. Gober, 10 Vet. App. 488 
(1997).  However, in this case there is no disability 
diagnosed in service, and the objective evidence of record 
establishes the onset of asthma symptoms at the earliest in 
the 1970's, at least thirteen years after service.  

It is also noted that when the veteran filed his initial 
application for VA compensation benefits in June 1976, it was 
conspicuously silent for any mention of a respiratory 
disability.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  

It is noted that at his September 2005 Board hearing, the 
veteran was specifically advised of the need to establish 
continuity of symptomatology since service.  
Seethe  hearing transcript at p. 17.  Indeed, the Board held 
the record open for 90 days to afford the veteran the 
opportunity to submit or identify records of treatment for 
asthma shortly after his separation from service.  No such 
evidence, however, was forthcoming.  

The Board finds that the fact that the contemporaneous 
records do not provide subjective or objective evidence that 
supports any recent contention that the veteran experienced 
continuous asthma symptomatology since service is highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, in Voerth 
v. West, 13 Vet. App. 117 (1999), the Court noted that the 
continuity of symptomatology provisions of section 3.303 do 
not relieve a claimant of the burden of providing a medical 
nexus.  As discussed above, such medical nexus evidence is 
lacking in this case.

In short, there is not of record competent medical nexus 
evidence linking the veteran's current asthma to service.  
Hickson element (3) has also not been satisfied.

In summary, for reasons and bases expressed above Hickson 
elements (2) and (3) have not been met.  A preponderance of 
the evidence is against the veteran's claim.  Accordingly, 
the benefit sought on appeal is denied.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  Entitlement to service connection for a 
psychiatric disability is denied on the merits.

Entitlement to service connection for asthma is denied.



REMAND

3.  Entitlement to service connection for an autoimmune 
disorder.

4.  Entitlement to service connection for arthritis.

The veteran also seeks service connection for an autoimmune 
disorder and arthritis.  In essence, he contends that he 
developed venereal disease in service and that such disease, 
or medication prescribed to treat such disease, caused him to 
develop arthritis and an autoimmune disorder.  

The Board finds that a VA medical opinion is necessary in 
light of the nature of the evidence of record regarding the 
diagnosis and etiology of such disorders.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).  

In that regard, the veteran underwent VA medical examination 
in March 2002.  The examiner indicated that there was "no 
synovitis, arthritis, or evidence of connective tissue 
disease at this time, pending laboratory results."  It does 
not appear, however, that such laboratory testing was 
conducted.  Moreover, the record contains private medical 
records showing notations of systemic sclerosis with diffuse 
myalgias, as well as positive RPR and ANA tests.  In light of 
this conflicting evidence, the Board finds that a medical 
opinion is necessary to clarify the nature and etiology of 
any current autoimmune disorder and/or arthritis.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA should arrange for an appropriate 
specialist to review the veteran's claims 
folder for the purposes of determining 
the nature and etiology of any current 
autoimmune disorder and arthritis.  If 
the reviewing specialist deems it to be 
necessary, he or she should request that 
physical examination and/or diagnostic 
testing of the veteran be scheduled.  The 
examiner should be asked to render an 
opinion as to whether it is as least as 
likely as not that the veteran currently 
has an autoimmune disorder or arthritis.  
If either or both are diagnosed, the 
examiner should render an opinion as to 
whether such is as least as likely as not 
causally related to his active service or 
any incident therein, including venereal 
disease or treatment thereof.  A report 
should be prepared and associated with 
the veteran's VA claims folder.  

2.  Thereafter, after undertaking any 
additional evidentiary development which 
it deems to be necessary, VBA should 
readjudicate the remaining issues on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


